Name: COMMISSION REGULATION (EC) No 292/96 of 15 February 1996 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 16. 2 . 96 EN No L 38/3Official Journal of the European Communities COMMISSION REGULATION (EC) No 292196 of 15 February 1996 fixing the export refunds on milk and milk products (a) prices ruling on third country markets; (b) the most favourable prices in third countries of destination for third country imports; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries; and (d) free-at-Community-frontier offer prices; Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination; Whereas Article 17 (3) of Regulation (EEC) No 804/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks; whereas the amount of the refund may, however, remain at the same level for more than four weeks; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (3) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; Whereas Regulation (EEC) No 804/68 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed account must be taken of:  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 228 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports; Whereas Article 17 (5) of Regulation (EEC) No 804/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of: Whereas, in accordance with Article 12 of Commission Regulation (EC) No 1466/95 of 27 June 1 995 on specific detailed rules for the application of export refunds on milk and milk products (3), as last amended by Regulation (EC) No 162/96 (4), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53 , ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product; (') OJ No L 148 , 28 . 6. 1968 , p . 13 . Ã 2) OJ No L 307, 20. 12 . 1 995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p. 22. 0 OJ No L 24, 31 . 1 . 1996, p. 18 . No L 38/4 EN Official Journal of the European Communities 16. 2. 96 trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 2815/95 (7); whereas account should be taken of this fact when fixing the refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 1 101 /95 (2); Whereas the level of refund for cheeses is calculated for products intended for direct consumption; whereas the cheese rinds and cheese wastes are not products intended for this purpose; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 181,13 per 100 kilograms; Whereas Commission Regulation (EEC) No 896/84 (3), as last amended by Regulation (EEC) No 222/88 (4), laid down additional provisions concerning the granting of refunds on the change from one milk year to another, whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation; Whereas Council Regulation (EEC) No 990/93 (*), as amended by Regulation (EC) No 1380/95 (6) prohibits Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to destination No 400 for products falling within CN codes 0401 , 0402, 0403 , 0404, 0405 and 2309 . Article 2 This Regulation shall enter into force on 16 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110 , 17. 5. 1995, p. 1 . 0 OJ No L 91 , 1 . 4. 1984, p. 71 . (4) OJ No L 28 , 1 . 2. 1988, p. 1 . 0 OJ No L 102, 28 . 4. 1993, p. 14. (6) OJ No L 138 , 21 . 6. 1995, p. 1 . 0 OJ No L 297, 9 . 12. 1995, p. 1 . 16. 2. 96 I EN I Official Journal of the European Communities No L 38/5 ANNEX to the Commission Regulation of 15 February 1996 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amountof refund (**) Product code Destination f) Amountof refund (**) 0402 21 91 500 + 110,00 0402 21 91 600 + 119,21 0402 21 91 700 + 124,61 0402 21 91 900 + 130,71 0402 21 99 100 + 98,77 0402 21 99 200 + 99,45 0402 21 99 300 + 100,67 0402 21 99 400 + 107,61 0402 21 99 500 + 110,00 0402 21 99 600 + 119,21 0402 21 99 700 + 124,61 0402 21 99 900 + 130,71 0402 29 15 200 + 0,4900 0402 29 15 300 + 0,8653 0402 29 15 500 + 0,9116 0402 29 15 900 + 0,9805 0402 29 19 200 + 0,4900 0402 29 19 300 + 0,8653 0402 29 19 500 + 0,9116 0402 29 19 900 + 0,9805 0402 29 91 100 + 0,9877 0402 29 91 500 + 1,0761 0402 29 99 100 + 0,9877 0402 29 99 500 + 1,0761 0402 91 11 110 + 4,748 0402 91 11 120 + 9,775 0402 91 11 310 + 16,36 0402 91 11 350 + 20,06 0402 91 11 370 + 24,39 0402 91 19 110 + 4,748 0402 91 19 120 + 9,775 0402 91 19 310 + 16,36 0402 91 19 350 + 20,06 0402 91 19 370 + 24,39 0402 91 31 100 + 19,31 0402 91 31 300 + 28,83 0402 91 39 100 + 19,31 0402 91 39 300 + 28,83 0402 91 51 000 + 22,55 0402 91 59 000 + 22,55 0402 91 91 000 + 79,18 0402 91 99 000 + 79,18 0402 99 11 110 + 0,0475 0401 10 10 000 0401 10 90 000 0401 20 11 100 0401 20 11 500 0401 20 19 100 0401 20 19 500 0401 20 91 100 0401 20 91 500 0401 20 99 100 0401 20 99 500 0401 30 11 100 0401 30 11 400 0401 30 11 700 0401 30 19 100 0401 30 19 400 0401 30 19 700 0401 30 31 100 0401 30 31 400 0401 30 31 700 0401 30 39 100 0401 30 39 400 0401 30 39 700 0401 30 91 100 0401 30 91 400 0401 30 91 700 0401 30 99 100 0401 30 99 400 0401 30 99 700 0402 10 11 000 0402 10 19 000 0402 10 91 000 0402 10 99 000 0402 21 1 1 200 0402 21 1 1 300 0402 21 1 1 500 0402 21 1 1 900 0402 21 17 000 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 4,748 4,748 4,748 7,340 4,748 7,340 9,775 11,39 9,775 11,39 14,62 22,55 33,87 14,62 22,55 33,87 40,34 63,00 69,47 40,34 63,00 69,47 79,18 116,37 135,80 79,18 116,37 135,80 49,00 49,00 0,4900 0,4900 49,00 86,53 91,16 98,05 49,00 86,53 91,16 98,05 98,77 99,45 100,67 107,61 No L 38/6 1 EN I Official Journal of the European Communities 16. 2. 96 Product code Destination (*) Amountof refund (**) Product code Destination (") Amountof refund (") 0402 99 11 130 0402 99 11 150 0402 99 11 310 0402 99 1 1 330 0402 99 1 1 350 0402 99 19 110 0402 99 19 130 0402 99 19 150 0402 99 19 310 0402 99 19 330 0402 99 19 350 0402 99 31 110 0402 99 31 150 0402 99 31 300 0402 99 31 500 0402 99 39 110 0402 99 39 150 0402 99 39 300 0402 99 39 500 0402 99 91 000 0402 99 99 000 0403 10 11 400 0403 10 11 800 0403 10 13 800 0403 10 19 800 0403 10 31 400 0403 10 31 800 0403 10 33 800 0403 10 39 800 0403 90 1 1 000 0403 90 13 200 0403 90 13 300 0403 90 13 500 0403 90 13 900 0403 90 19 000 0403 90 31 000 0403 90 33 200 0403 90 33 300 0403 90 33 500 0403 90 33 900 0403 90 39 000 0403 90 51 100 0403 90 51 300 0403 90 53 000 0403 90 59 110 0403 90 59 140 0403 90 59 170 0403 90 59 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 + 0,0978 0403 90 61 300 + + 0,1562 0403 90 63 000 + + 18,88 0403 90 69 000 + + 22,65 0404 90 21 100 + + 30,11 0404 90 21 910 + + 0,0475 0404 90 21 950 + + 0,0978 0404 90 23 120 + + 0,1562 0404 90 23 130 + + 18,88 0404 90 23 140 + + 22,65 0404 90 23 150 + + 30,11 0404 90 23 911 + + 0,2094 0404 90 23 913 + + 31,35 0404 90 23 915 + + 0,4034 0404 90 23 917 + + 0,6947 0404 90 23 919 + + 0,2094 0404 90 23 931 + + 31,35 0404 90 23 933 + + 0,4034 0404 90 23 935 I + + 0,6947 0404 90 23 937 I + + 0,7918 0404 90 23 939 I + + 0,7918 0404 90 29 110 + + 4,748 0404 90 29 115 + + 7,340 0404 90 29 120 + + 9,775 14,62 0404 90 29 130 + + 0404 90 29 135 + + 0,0475 0,0734 0404 90 29 150 + + 0404 90 29 160 + + 0,0978 0404 90 29 180 + + 0,1462 0404 90 81 100 + + 48,30 0404 90 81 910 + + 48,30 + 0404 90 81 950 +85,76 + 90,35 0404 90 83 110 + + 97,18 0404 90 83 130 + + 97,90 0404 90 83 150 + + 0,4830 0404 90 83 170 + + 0,4830 0404 90 83 911 + + 0,8576 0404 90 83 913 + + 0,9035 0404 90 83 915 + + 0,9718 0404 90 83 917 + + 0,9790 0404 90 83 919 + + 4,748 0404 90 83 931 + + 7,340 0404 90 83 933 + + 9,775 0404 90 83 935 + + 14,62 0404 90 83 937 + + 22,55 0404 90 89 130 + + 33,87 0404 90 89 150 + + 40,34 0404 90 89 930 + + 63,00 0404 90 89 950 + + 69,47 0404 90 89 990 + + 79,18 0405 10 11 500 + + 116,37 0405 10 11 700 + + 135,80 0405 10 19 500 + + 0,0475 0405 10 19 700 + 0,0734 0,0978 0,1462 48,30 4,748 16,22 48,30 85,76 90,35 97,18 4,748 9,775 14,62 22,55 33.87 16,22 19.88 24,17 28,58 29,87 97,90 98,55 99,78 106,65 109,00 118,13 123,50 129,53 0,4830 0,0475 18,71 0,4830 0,8576 0,9035 0,9718 0,0475 0,0978 0,1462 0,2255 0,3387 18,71 22,46 29,84 31,06 0,9790 1,0665 0,4843 0,6947 0,7918 156,10 160,00 156,10 160,00 16. 2 . 96 [ Ã Ã Ã  Official Journal of the European Communities No L 38/7 Product code Destination (") Amountof refund (**) Product code Destination (*) Amountof refund (**) 0405 10 30 100 + 156,10 0406 10 20 660 + I- 0405 10 30 300 + 160,00 0406 10 20 810 028  0405 10 30 500 + 156,10 037 0405 10 30 700 + 160,00 039 0405 10 50 100 + 156,10 400 17,23 0405 10 50 300 + 160,00 404 0405 10 50 500 + 156,10 ... 17,23 0405 10 50 700 + 160,00 0406 10 20 830 028 0405 10 90 000 + 165,85 037 0405 20 90 500 + 146,34 039 0405 20 90 700 + 152,20 400 29,41 0405 90 10 000 + 205,00 404 0405 90 90 000 + 160,00 ... 29,41 0406 10 20 100 +  0406 10 20 850 028 0406 10 20 230 028  037 400 34,33 039  404  400 35,66 ». » 42,17 404 0406 10 20 290 028  . 35,66 400 31,93 0406 10 20 870 +  404  0406 10 20 900 +  ... 39,22 0406 20 90 100 +  0406 10 20 610 028 11,04 0406 20 90 913 028  037  400 69,45 039  404  400 71,32 ... 69,45 404  0406 20 90 915 028  ... 73,16 400 92,60 0406 10 20 620 028 16,36 404 037  ... 92,60 039  0406 20 90 917 028  400 78,63 400 98,38 404  404  *** 80,22 ... 98,38 0406 10 20 630 028 19,62 0406 20 90 919 028  037  400 109,95 039  404  400 89,37 ... 109,95 404  0406 20 90 990 +  ... 90,58 0406 30 10 100 +  0406 10 20 640 028  0406 30 10 150 028  037  037  039  039  400 106,29 400 13,61 404  404  ... 106,29 ... 15,50 0406 10 20 650 028 22,49 0406 30 10 200 028  037  037  039  039  400 53,14 400 29,55 404  404  ... 110,65 ... 33,06 No L 38/8 I EN Official Journal of the European Communities 16. 2. 96 Product code Destination f) Amountof refund (**) Product code Destination (") Amountof refund (*") 0406 30 10 250 028  400 63,17 037  404  039  ... 70,57 400 29,55 0406 30 10 750 028  404  037  ... 33,06 039  0406 30 10 300 028  400 74,91 037  404  039  ... 83,70 400 43,38 0406 30 10 800 028  404  037  ... 48,50 039  0406 30 10 350 028  400 74,91 037  404  039  ... 83,70 400 29,55 0406 30 31 100 +  404  0406 30 31 300 028  ... 33,06 037 0406 30 10 400 028  039 037  400 13,61 039  404  400 43,38 ... 15,50 404  0406 30 31 500 028  ... 48,50 037  0406 30 10 450 028 .  039  037  400 29,55 039  404  400 63,17 ... 33,06 404  0406 30 31 710 028  ... 70,57 037  0406 30 10 500 +  039 .  0406 30 10 550 028  400 29,55 037  404  039  ... 33,06 400 29,55 0406 30 31 730 028  404 13,59 037  \ ... 33,06 039  0406 30 10 600 028  400 43,38 037  404  039  ... 48,50 400 43,38 0406 30 31 910 028  404 19,02 037  ... 48,50 039  0406 30 10 650 028  400 29,55 037  404  039  ... 33,06 400 63,17 0406 30 31 930 028  404  037  ... 70,57 039  0406 30 10 700 028  400 43,38 037  404  039  ... 48,50 16. 2. 96 f EN I Official Journal of the European Communities No L 38/9 Product code Destination (*) Amountof refund (") Product code Destination (") Amountof refund (") 0406 30 31 950 028 0406 90 07 000 028 037  037  039  039  400 63,17 400 114,29 404  404  **** 70,57 ... 130,27 0406 30 39 100 +  0406 90 08 100 028  0406 30 39 300 028  037  037  039  039  400 114,29 400 29,55 404  404 13,59 ... 130,27 ... 33,06 0406 90 08 900 +  0406 30 39 500 028  0406 90 09 100 028  037  037  039  039  400 43,38 400 114,29 404 19,02 404  ... 48,50 » » » 130,27 0406 30 39 700 028 0406 90 09 900 +  037 0406 90 12 000 028  039 037  400 63,17 039  404 400 114,29 ... 70,57 404  028 *** 130,270406 30 39 930  037 0406 90 14 100 028  039 037  63,17 039 400 I 400 114,29 404  404 *** 70,57 130,27 0406 30 39 950 028  0406 90 14 900 + 037  0406 90 16 100 028  039  037 400 74,91 039 404  400 114,29 *** 83,70 404  0406 30 90 000 028  \ ... 130,27 ¢ 037  0406 90 16 900 +  l 039  0406 90 21 900 028  400 74,91 037  404  039  ... 83,70 400 106,29 0406 40 50 000 028 400 98,13 404 124,02 404 103,43 0406 90 23 900 028 037  0406 40 90 000 028  039  400 98,13 400 51,43 404 103,43 404 107,08 No L 38/10 | EN 1 Official Journal of the European Communities 16 . 2. 96 Product code Destination (*) Amountof refund (*") Product code Destination (*) Amountof refund (**) 0406 90 25 900 028 0406 90 35 990 028 _ 037  037  039  039  400 53,14 400 106,29 404  404  ... 110,65 ... 106,29 0406 90 27 900 028  0406 90 37 000 028  037  037  039  039  400 45,89 400 114,29 404  404  I ... 93,77 ... 130,27 0406 90 31 119 028  0406 90 61 000 028  037  037 73,59 039  039 73,59 400 .54,92 400 151,26 404 14,07 404 114,46 I ... 79,08 ... 151,26 0406 90 31 151 028  0406 90 63 100 028  037  037 92,33 039  039 92,33 400 51,33 400 186,48 404 13,15 404 140,66 ... 73,71 l ... 186,48 0406 90 31 159 +  0406 90 63 900 028  0406 90 33 119 028  037 57,24 I 037  039 57,24 039  400 122,64 400 54,92 404 65,41 404 14,07 ... 134,90 ... 79,08 0406 90 69 100 +  0406 90 33 151 028  0406 90 69 910 028  037  037 57,24 039  039 57,24 400 51,33 400 122,64 404 13,15 404 65,41 ... 73,71 ... 134,90 0406 90 33 919 028  0406 90 73 900 028  037  037 34,88 039  039 34,88 I 400 51,08 400 123,47 404 13,09 404 98,13  73,54 ... 123,47 0406 90 33 951 028  0406 90 75 900 028  037  037  039  039  400 47,74 400 53,14 404 12,23 404  ... 68,55 ... 102,99 0406 90 35 190 028  0406 90 76 100 028 19,62 037 37,51 037  039 37,51 039  400 139,38 400 48,04 404 79,13 404  ... 139,38 ... 90,58 16. 2 . 96 I EN I Official Journal of the European Communities No L 38/11 Product code Destination (") Amount Product code Destination (*) Amountof refund (**) of refund (**) 0406 90 76 300 028 037  0406 90 85 995 028 037 22,49 039  039 400 53,14 400 53,14 404  404 ... 1 10,65 ... 110,65 0406 90 76 500 028 037 0406 90 85 999l- +  0406 90 86 100 + 039  400 61,32 0406 90 86 200 028 11,04 404 110,65 037 039  0406 90 78 100 028 19,62 400 73,16 037  404  039  ... 73,16 400 48,04 0406 90 86 300 028 16,36 404  037  ... 90,58 039  0406 90 78 300 028  400 78,63 037  404 039  . 80,22 400 53,14 0406 90 86 400 028 19,62 404  037 ... 1 10,65 039 0406 90 78 500 028 400 89,37 037  404 039  61,32 ... 90,58 400 404 0406 90 86 900 028  ... 110,65 037  0406 90 79 900 028  039  037  400 106,29 039  404  400 45,89 ... 106,29 404  0406 90 87 100 +  ... 93,77 0406 90 87 200 028 1 1,04 0406 90 81 900 028  037  037  039  039  400 73,16 400 106,29 404 404  ... 73,16 » ¦ » 106,29 0406 90 87 300 028 16,36 0406 90 85 910 028  037 037 37,51 039  039 37,51 400 78,63 400 139,38 404 404 79,13 ... 139,38 80,22 0406 90 85 991 028 0406 90 87 400 028 19,62 037  037  039  039  400 106,29 400 89,37 404  404  ... 106,29 \ ... 90,58 No L 38/ 12 EN Official Journal of the European Communities 16. 2. 96 Product code Destination (") Amount Product code Destination (*) Amountof refund (**) of refund (**) 0406 90 87 951 028 2309 10 19 100 + 037 37,51 2309 10 19 200 +  039 37,51 2309 10 19 300 + 400 132,76 2309 10 19 400 + 404 79,13 2309 10 19 500 + l-I 132,76 2309 10 19 600 li II + 0406 90 87 971 028 22,49 2309 10 19 700 II II + 037 II 039 II 2309 10 19 800 +  II 400 60,51 2309 10 70 010 +  404 2309 10 70 100 + 14,58 ... 110,65 2309 10 70 200 + 19,44 0406 90 87 972 028  2309 10 70 300 + 24,30 400 34,33 2309 10 70 500 + 29,16 404  2309 10 70 600 + 34,02 ... 42,17 2309 10 70 700 + 38,88 0406 90 87 979 028 22,49 2309 10 70 800 + 42,77 037  2309 90 35 010 +  039  2309 90 35 100 + -I 400 60,51 2309 90 35 200 + 404  I 110,65 2309 90 35 300 + I 0406 90 88 100 2309 90 35 400 + I +  0406 90 88 200 028 11,04 2309 90 35 500 +  037 2309 90 35 700 +  039  2309 90 39 010 +  400 73,16 2309 90 39 100 +  404  2309 90 39 200 +  ... 73,16 2309 90 39 300 +  0406 90 88 300 028 16,36 2309 90 39 400 +  037  2309 90 39 500 +  039  2309 90 39 600 + 400 78,63 2309 90 39 700 + I 404 2309 90 39 800 + 80,22 ll 2309 90 70 010 + 2309 10 15 010 +  2309 10 15 100 II 2309 90 70 100 + 14,58 +  2309 10 15 200 + 2309 90 70 200 + 19,44 2309 10 15 300 +  2309 90 70 300 + 24,30 2309 10 15 400 +  2309 90 70 500 + 29,16 2309 10 15 500 +  2309 90 70 600 + 34,02 2309 10 15 700 +  2309 90 70 700 + 38,88 2309 10 19 010 +  2309 90 70 800 + 42,77 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination f + 0 is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.